Case 0:21-cv-60902-BB Document 4 Entered on FLSD Docket 04/29/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-60902-BLOOM

 JESUS V.E. WILLIAMS,

        Plaintiff,

 v.

 TAMYRA EDWARDS,

        Defendant.
                                       /

                                              ORDER

        THIS CAUSE is before the Court on Plaintiff Jesus V.E. Williams’ Complaint pursuant

 to 42 U.S.C. § 1983, (“Complaint”), ECF No. [1]. Because the Plaintiff filed an Application to

 Proceed in District Court without Prepaying Fees or Costs (“Application”), ECF No. [3], the Court

 screened the Complaint under 28 U.S.C. § 1915(e). For reasons set forth below, the Complaint is

 dismissed without prejudice and all other pending motions are denied as moot.

      I. FACTUAL ALLEGATIONS

        Plaintiff alleges that Defendant Tamyra Edwards was his landlord. ECF No. [1] at 2. She

 was also employed by the Hollywood Police Department, the agency that arrested Plaintiff. See

 id. Plaintiff states that Defendant breeched the lease agreement resulting in the eviction of his

 disabled mother and nephew. See id. Plaintiff further states that Defendant “didn’t give any money

 back towards the deposit” totaling $5,900.00. Id. Plaintiff notes “pain [and] suffering,” and he also

 notes that he suffers from a mental disorder “POSD,” depression, and anxiety. Id.

      II. STANDARD OF REVIEW

        The Prison Litigation Reform Act (“PLRA”), as partially codified in 18 U.S.C.

 § 1915(e)(2)(B)(i)-(iii), requires courts to screen prisoner complaints and dismiss as frivolous
Case 0:21-cv-60902-BB Document 4 Entered on FLSD Docket 04/29/2021 Page 2 of 5

                                                                     Case No. 21-cv-60902-BLOOM


 claims that are “based on an indisputably meritless legal theory” or “whose factual contentions are

 clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); Pullen v. Sec’y, Dep’t of Corr.,

 No. 19-11797-C, 2019 WL 5784952, at *1 (11th Cir. Sept. 4, 2019) (“[A]n action is frivolous if it

 is without arguable merit either in law or fact.” (quoting Napier v. Preslicka, 314 F.3d 528, 531

 (11th Cir. 2002))).

        Under § 1915(e)(2)(B)(ii), a complaint may be dismissed if the court determines that the

 complaint fails to state a claim on which relief may be granted. Wright v. Miranda, 740 F. App’x

 692, 694 (11th Cir. 2018). The standard for determining whether a complaint states a claim upon

 which relief can be granted is the same under section 1915(e)(2)(B) and Federal Rule of Civil

 Procedure 12(b)(6). See Pullen, WL 5784952, at *1 (citing Mitchell v. Farcass, 112 F.3d 1483,

 1490 (11th Cir. 1997)).

        Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2).

 There is no required technical form, but “each allegation must be simple, concise, and direct.” Fed.

 R. Civ. P. 8(d)(1). The statement must “give the defendant fair notice of what the . . . claim is and

 the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

 quotation marks omitted).

        Thus, “a complaint must allege sufficient facts to state a claim that is plausible on its face.”

 Pullen, 2019 WL 5784952 at *1 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The “factual

 allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

 U.S. at 555 (citations omitted). Plaintiff is obligated to allege “more than mere labels and legal

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Quality

 Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co., 917 F.3d 1249, 1262 (11th Cir. 2019)

 (quoting Twombly, 550 U.S. at 555).
                                                   2
Case 0:21-cv-60902-BB Document 4 Entered on FLSD Docket 04/29/2021 Page 3 of 5

                                                                     Case No. 21-cv-60902-BLOOM


        Although the Court must liberally construe pro se pleadings, “pro se litigants are

 nonetheless required to conform their pleadings to procedural rules.” Hanna v. Florida, 599 F.

 App’x 362, 363 (11th Cir. 2015) (citation omitted). Pro se litigants “cannot simply point to some

 perceived or actual wrongdoing and then have the court fill in the facts to support their

 claim . . . . [J]udges cannot and must not ‘fill in the blanks’ for pro se litigants; they may only cut

 some ‘linguistic slack’ in what is actually pled.” Hanninen v. Fedoravitch, No. 08-23172-CIV,

 2009 WL 10668707, at *3 (S.D. Fla. Feb. 26, 2009) (citation omitted).

        A federal court also has “the obligation at any time to inquire into jurisdiction whenever

 the possibility that jurisdiction does not exist arises.” Fitzgerald v. Seaboard Sys. R.R., Inc., 760

 F.2d 1249, 1251 (11th Cir. 1985). Because federal courts are courts of limited subject-matter

 jurisdiction, they must “zealously insure [their] jurisdiction.” Smith v. GTE Corp., 236 F.3d 1292,

 1299 (11th Cir. 2001). In other words, “they have the power to decide only certain types of cases.”

 Id. (citation omitted). It is the plaintiff’s burden to establish jurisdiction. See Cornelius v. U.S.

 Bank Nat’l Ass’n, 452 F. App’x 863, 865 (11th Cir. 2011). A plaintiff can meet that burden by

 showing that the Court has: (1) diversity jurisdiction under 28 U.S.C. § 1332(a); or (2) federal

 question jurisdiction under 28 U.S.C. § 1331. PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299,

 1305 (11th Cir. 2016).

   III. DISCUSSION

        Even under the relaxed pleading standard afforded to pro se litigants, Plaintiff’s Complaint

 fails to state a plausible claim. Plaintiff alleges that Defendant was his landlord and breeched the

 lease agreement. ECF No. [1] at 2. Defendant evicted Plaintiff and his family and did not return

 any of the deposit totaling $5,900.00. See id. Plaintiff also alleges that the Defendant is employed

 by the Hollywood Police Department, the same agency that arrested him. Plaintiff presumes that

 Defendant’s job may have been “on the line” when her colleagues were “called out to her
                                                   3
Case 0:21-cv-60902-BB Document 4 Entered on FLSD Docket 04/29/2021 Page 4 of 5

                                                                     Case No. 21-cv-60902-BLOOM


 property,” but does not otherwise articulate how his arrest relates to this cause of action. Id.

        Plaintiff’s allegations do not provide any insight into how his civil rights were violated.

 The Complaint fails to describe with any clarity (1) the nature of Plaintiff’s claims; (2) the specific

 events from which those claims arose; or (3) the precise ways in which he believes his

 constitutional rights were violated.

        Plaintiff also fails to establish the Court’s jurisdiction to hear his Complaint. “Federal

 question jurisdiction may be based on a civil action alleging a violation of the United States

 Constitution or a federal cause of action established by a Congressionally-created expressed or

 implied private remedy for violations of a federal statute.” City of Huntsville v. City of Madison,

 24 F.3d 169, 171-72 (11th Cir. 1994) (citations omitted). Here, Plaintiff has alleged neither a

 violation of the Constitution nor an infringement of any federal statute.

        Plaintiff likewise cannot invoke this Court’s diversity jurisdiction (nor does he try to do

 so). To establish diversity jurisdiction, a plaintiff must show that (1) the amount in controversy

 exceeds $75,000.00, and (2) the parties are completely diverse. 28 U.S.C. 1332(a); Holston Invs.,

 Inc. B.V.I. v. LanLogistics Corp., 677 F.3d 1068, 1070 (11th Cir. 2012) (noting that “the citizenship

 of each plaintiff must be different from that of each defendant”). Plaintiff has not alleged any

 diversity between the parties, much less complete diversity. See ECF No. [1] at 1 (alleging that

 Plaintiff and Defendant are residents of Florida). Additionally, Plaintiff has not alleged that the

 amount in controversy exceeds $75,000.00. See id. at 2 (alleging amount in controversy is

 $5,900.00). Plaintiff thus cannot demonstrate this Court’s diversity jurisdiction.

        The Court will dismiss this case without prejudice, which means that Plaintiff may refile

 his case if he wishes. But he will not be able to bring this case in federal court, unless he either

 (i) sues under a federal statute with a private cause of action, or (ii) satisfies the requirements of

 diversity jurisdiction, as set out in 28 U.S.C. § 1332.
                                                   4
Case 0:21-cv-60902-BB Document 4 Entered on FLSD Docket 04/29/2021 Page 5 of 5

                                                          Case No. 21-cv-60902-BLOOM


   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Complaint, ECF No.

 [1], is DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction. The Clerk

 of Court is directed to CLOSE this case. Any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 28, 2021.




                                            _________________________________
                                            BETH BLOOM
                                            UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Jesus V.E. Williams, Pro Se
 132001168
 Broward County Main Jail
 Post Office Box 9356
 Fort Lauderdale, FL 33310




                                           5
